Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 14 are objected to because of the following informalities: claim 1, line 10 and claim 14, line 9: the term “having” at the end of the line should be deleted. Appropriate correction is required.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, (lines 2 and 5), claim 8, line 4, claim 10 (lines 7 and 9), claim 11, claim 14 (line 4): the term “and/or renders the claims vague and indefinite since it cannot be ascertained as to whether the claim encompasses one element or two elements.
	Dependent claims 2-7, 9, 12, 13, 15-18 are necessarily rejected since they depend upon rejected base claim.

Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 8-9, the omitted structural positive cooperative relationships is: at least one film and at least one intermediate layer of the trademark SENTRYGLAS.
In absence of essential structural positive relationship of the at least one film and at least one intermediate layer of the trademark SENTRYGLAS, it remains uncertain as to how the at least one film and at least one intermediate layer of the trademark SENTRYGLAS are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the at least one film and at least one intermediate layer of the trademark SENTRYGLAS, it remains uncertain as to whether the at least one film and at least one intermediate layer of the trademark SENTRYGLAS is structurally part of the claimed device.
As to claims 10-12, the omitted structural positive cooperative relationships is: at least one first film unit, at least one second film unit and at least one intermediate layer of the trademark SENTRYGLAS.

In absence of essential structural positive relationship of the at least one first film unit, the at least one second film unit and the at least one intermediate layer of the trademark SENTRYGLAS, it remains uncertain as to whether the at least one first film unit, the at least one second film unit and the at least one intermediate layer of the trademark SENTRYGLAS are structurally part of the claimed device.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-18, are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2)as being by Strohband et al, USPgPub 2005/0231336 (which corresponds to EP 1,566,300 of record).
As to claim 1, Strohband et al disclose applicant’s claimed safety system (at least Figs. 3, 5-7, 11, 12; paras. 0019, 0066-0070, 0069), having 
-at least one transparent pane device (154-157) embodied to be bullet- proof, impact-resistant and/or resistant to explosion effects, 
-at least one LC film (165) having a settable transparency, wherein the liquid-crystal film is arranged at the transparent pane device and/or at a distance from the transparent pane device, wherein light rays that are incident on the transparent pane device transmit through the transparent pane device and through the liquid-crystal film,

-at least one control device (161) for setting the transparency of the liquid-crystal film in dependence on the sensor signal.
	As to claims 3 and 4, Strohband et al disclose the sensor unit including a light sensor (23, 25, paras. 0009, 0052) including a photodiode (para. 0060).
	As to claims 5, Strohband et al disclose the sensor unit including a vibration sensor (163).
As to claims 7, Strohband et al disclose the transparent pane device formed of glass and/or plastic.
As to claim 8, Strohband et al disclose the transparent pane device including a laminated safety glass, having first and second glass panels (61, 67) with at least one film PVB film laminated, as claimed by applicant.
As to claim 13, Strohband et al disclose (para. 0666) the control device having a first switch state (one of on-off state) and a second switch state (the other of on-off state), and the sensor unit having a sensor unit (163) including a first sensor signal for the first switching state or a second sensor signal for the second switching state at a switching output of the . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Strohband et al, as applied to claim 1.
As to claim 2, although Strohband et al do not disclose the sensor unit including at least one electrical conductor loop, as claimed by applicant, applicant’s claimed feature is known in the art and is considered routine and is therefore considered a design choice to one of ordinary skill in the art.
As to claim 6, although Strohband et al do not disclose the sensor unit including an acceleration sensor, as claimed by 
As to claim 9, although Strohband et al do not disclose the film unit including the first and second glass with at least one intermediate layer of SENTRYGLASS, as claimed by applicant, providing a suitable equivalent layer such as PVB, as disclosed by Strohband et al, would have been obvious to one of ordinary skill in the art for providing a multilayered structure.
In light of this, applicant’s claimed intermediate layer of trademark SENTRYGLAS would have been a matter of obvious alternative design choice to one of ordinary skill in the art. 
	 As to claims 10-12, although Strohband et al do not disclose applicant’s claimed feature of the transparent pane device including laminated/multilayered glass panes with a PVB film arranged in between two glass panes, as claimed by applicant, such feature is known to those skilled in the art would be is considered within the level of ordinary skill in the art and therefore would have been obvious to one of ordinary skill i the art. 
	As to method claims 15-18, Since Strohband et al’s disclosed safety system includes all product features as recited in applicant’s product claim1 and 14, Strohband et al’s disclosed safety system would be considered as for securing a space using the safety system method as recited in applicant’s method claims 15-18. The artisan seeking the apparatus claim would necessarily perform the method as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879